DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masui et al. (US 6305241, hereinafter ‘Masui’).
Masui discloses a first clamp portion (26), connectable to a second clamp portion of a clam shell clamp that connects hand controls on a motorcycle handlebar with the first clamp portion on a rear facing portion of the motorcycle handlebar and the second clamp portion on a front facing portion of the motorcycle handlebar (functional/intended 
Masui further discloses the top surface is a planar surface formed at an angle relative to a level ground surface when the first clamp portion is connected to the second clamp portion (see Fig. 3); and said mounting arm is non- linear, the second end of the arm being offset from the first end of the arm (see Fig. 3).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masui et al. (US 6305241, hereinafter ‘Masui’) as applied to claims 1-3 above, and further in view of Pennig (US 5827282).
Masui discloses all limitations of the claim(s) as detailed above except does not expressly disclose the ball mount as claimed.
However, Pennig teaches a similar clamping device being provided with a ball mount (9) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to mount the display taught by Masui with a ball mount as taught by Pennig, in order to increase the number of achievable mounting angles as taught by Pennig (Abstract).

Response to Arguments
7.	Applicant's arguments filed 4/8/2021 have been fully considered but they are not persuasive.
Applicant argues that Masui teaches the base and cover as a single accessory and therefore does not meet the scope claims. This argument is based on the supposition that the cover LCD is dependent on the base to function. This argument has been considered, however is not persuasive in light of Masui failing to disclose that the cover 16 is dependent on the base 15 to function. In light of Masui teaching that device being capable of having mechanical displays as well (col. 3, ll. 34-36), it appears that the Masui cover LCD panel is independently capable of displaying information and 
Additionally, assuming arguendo that applicant is correct about the cover LCD being dependent on the base for functionality, the additional, secondary display of the cover can be considered an accessory to the base LCD panel. Because the base 15 is the mounting point for the cover, it can be a mounting arm as well as the base LCD panel, contrary to applicant’s argument that the base and cover together can only be considered a single accessory.
Further, it is noted that something other than the cover of Masui could be attached to the Masui base via a hinge, another argument as to the base of Masui being reasonably considered an accessory mount.

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
May 14, 2021